Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT is entered into this 13th day of May, 2013, by and among
FIRST MERCHANTS CORPORATION (“First Merchants”) and the undersigned shareholders
of CFS BANCORP, INC. (collectively, the “Shareholders”).

W I T N E S S E T H:

In consideration of the execution by First Merchants of the Agreement of
Reorganization and Merger between First Merchants and CFS Bancorp, Inc.
(“Citizens”) of even date herewith (the “Merger Agreement”), the undersigned
Shareholders of Citizens hereby agree that each of them shall cause all Citizens
common shares owned by him/her of record and beneficially, including, without
limitation, all shares owned by him/her individually, all shares owned jointly
by him/her and his/her spouse, all shares owned by any minor children (or any
trust for their benefit), all shares owned by any business of which any of the
Shareholders who are directors are the principal shareholders (but in each such
case only to the extent the Shareholder has the right to vote or direct the
voting of such shares), and specifically including all shares shown as owned
directly or beneficially by each of them on Exhibit A attached hereto or
acquired subsequently hereto (collectively, the “Shares”), to be voted in favor
of the merger of Citizens with and into First Merchants in accordance with and
pursuant to the terms of the Merger Agreement at the annual or special meeting
of shareholders of Citizens called for that purpose. Notwithstanding any other
provision of this Agreement to the contrary, each Shareholder shall be permitted
to vote such Shares in favor of another Acquisition Proposal (as such term is
defined in the Merger Agreement) that is submitted for approval by the
shareholders of Citizens if both of the following shall have occurred:
(a) Citizens’ Board of Directors has approved such Acquisition Proposal and
recommended such Acquisition Proposal to Citizens’ shareholders in accordance
with Section 7.5 of the Merger Agreement and (b) the Merger Agreement has been
terminated in accordance with Section 10.1(d) of the Merger Agreement.

Each of the Shareholders further agrees and covenants that he/she shall not
sell, assign, transfer, dispose or otherwise convey, nor shall he/she cause,
permit, authorize or approve the sale, assignment, transfer, disposition or
other conveyance of, any of the Shares or any interest in the Shares to any
other person, trust or entity (other than Citizens) prior to the annual or
special meeting of shareholders of Citizens called for the purpose of voting on
the Merger Agreement without the prior written consent of First Merchants, such
consent not to be unreasonably withheld in the case of a gift or similar estate
planning transaction (it being understood that First Merchants may decline to
consent to any such transfer if the person acquiring such Shares does not agree
to take such Shares subject to the terms of this Agreement).

This Voting Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, without regard to conflict of laws provisions
thereof. This Agreement may be executed in counterparts, each of which
(including any facsimile thereof) shall be deemed to be an original, but all of
which shall constitute one and the same agreement. It is understood and agreed
that Shareholders who execute this Agreement shall be bound hereby, irrespective
of whether all Shareholders execute this Agreement. The obligations of each of
the Shareholders under the terms of this Voting Agreement shall terminate
contemporaneously with the termination of the Merger Agreement.



--------------------------------------------------------------------------------

Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of Citizens’ Board of
Directors, from taking any action solely in his or her capacity as a member of
Citizens’ Board of Directors or from exercising his or her fiduciary duties as a
member of Citizens’ Board of Directors to the extent specifically permitted by
the Merger Agreement.

[Signatures appear on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
Citizens have made and executed this Voting Agreement as of the day and year
first above written, and First Merchants has caused this Voting Agreement to be
executed by its duly authorized officer.

FIRST MERCHANTS CORPORATION

 

By: /s/ Michael C. Rechin                                                      

      Michael C. Rechin,

      President and Chief Executive Officer

SHAREHOLDERS

 

      /s/ John W. Palmer                                         
                  

John W. Palmer       /s/ Gene Diamond                                         
                     Gene Diamond       /s/ Daryl D.
Pomranke                                                       Daryl D. Pomranke
      /s/ Gregory W. Blaine                                         
             Gregory W. Blaine       /s/ Joyce M. Simon
                                                            Joyce M. Simon
      /s/ Robert R. Ross                                         
                     Robert R. Ross

 

3



--------------------------------------------------------------------------------

EXHIBIT A

LISTING OF SHARES

 

Name of Beneficial Owner

   Number of
Common
Shares
Beneficially
Owned (1)     Options
Exercisable      Unvested
Restricted
Stock (2)      Total
Amount of
Beneficial
Ownership      Total
Percentage
Ownership  

Directors and Director Nominees:

             

Gregory W. Blaine

     31,292        11,000         408         42,700         *   

Gene Diamond

     65,029  (4)      11,000         408         76,437         *   

John W. Palmer

     1,057,659  (3)      —           —           1,057,659         9.67 % 

Daryl D. Pomranke

     46,268  (5)      5,000         20,675         71,943         *   

Robert R. Ross

     16,316  (6)      16,000         408         32,724         *   

Joyce M. Simon

     22,380  (7)      16,000         408         38,788         *   

All Directors of CFS as a group (6 persons)

     1,238,944         59,000         22,307         1,320,251         11.98 % 
  

 

 

   

 

 

    

 

 

    

 

 

    

 

* Represents less than 1% of the outstanding stock.

(1) Based upon filings made under the Securities Exchange Act of 1934, (Exchange
Act) and information furnished by the Directors named in this table. Unless
otherwise indicated, the named beneficial owner has sole voting and dispositive
power with respect to the shares.

(2) Shares of unvested restricted stock are included in the table because the
recipient of the shares has the right to vote and receive any dividends declared
and payable on such shares during such time as the shares remain unvested. Once
shares of restricted stock are vested, the shares are included in the number of
common shares beneficially owned.

(3) Based on information provided by Mr. Palmer on his Directors and Officers
Questionnaire signed and dated February 10, 2013 regarding his beneficial
ownership of the Company’s common stock. Includes shares owned by PL Capital,
LLC.; Financial Edge Fund, L.P.; Financial Edge–Strategic Fund, L.P.;
Goodbody/PL Capital, L.P.; PL Capital/Focused Fund, L.P.; PL Capital Advisors,
LLC; Goodbody/PL Capital, LLC; John W. Palmer; Richard J. Lashley; Beth Lashley;
Dr. Robin Lashley; Danielle Lashley; Irving A. Smokler; Red Rose Trading Estonia
OU; and PL Capital Pension Plan. Certain of these parties have sole and/or
shared voting and dispositive power with respect to these shares.

(4) Includes 1,237 shares held in an individual retirement plan for Mr. Diamond;
42,000 shares owned jointly with his spouse; and 3,000 shares held by a private
foundation he established.

(5) Includes 4,394 shares allocated to Mr. Pomranke’s account in the Citizens
Financial Bank 401(k) Retirement Plan (the “Retirement Plan”); 24,874 shares
owned jointly with his spouse; and 1,000 shares owned by his adult children.

(6) Mr. Ross’ shares are owned jointly with his two adult children.

(7) Includes 18,588 shares held in a trust for Ms. Simon established by CFS to
fund its obligations with respect to the Directors’ deferred compensation plan
and 1,000 shares owned jointly with her spouse.